                                                    1   THE MLNARIK LAW GROUP, INC.
                                                        WILLIAM W. WINTERS (SBN 302818)
                                                    2   2930 Bowers Avenue
                                                        Santa Clara, CA 95051
                                                    3   Telephone: (408) 919-0088
                                                        Facsimile: (408) 919-0188
                                                    4
                                                        Attorneys for Debtor
                                                    5   Pierce Contractors, Inc.

                                                    6
                                                                                    UNITED STATES BANKRUPTCY COURT
                                                    7
                                                                      NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                                                    8

                                                    9   In re:                                           )    Chapter 11
                                                                                                         )
The Mlnarik Law Group, Inc.




                                                   10                                                    )   Case No. 20-50182 MEH
                                                        PIERCE CONTRACTORS, INC.                         )
                                                   11                                                    )   DEBTOR IN POSSESSION’S STATUS
                                                                                                         )   CONFERENCE STATEMENT
                                                   12                           Debtor.                  )
                                                                                                         )
                       TELEPHONE (408) 919-0088
                        FACSIMILE (408) 919-0188




                                                   13                                                    )
                          Santa Clara, CA 95051
                           2930 Bowers Avenue




                                                                                                         )
                                                   14                                                    )
                                                                                                         )
                                                   15                                                    )   HON. M. ELAINE HAMMOND

                                                   16

                                                   17

                                                   18

                                                   19
                                                                 PIERCE CONTRACTORS, INC., the Debtor and debtor-in-possession herein (“Debtor”)
                                                   20
                                                        filed its Chapter 11 case on January 31, 2020, and submits its fourth Status Conference Statement
                                                   21
                                                        as follows:
                                                   22
                                                                 A. Factors Leading to Bankruptcy and Current Case Status
                                                   23

                                                   24            Debtor, a plumbing and construction contractor, had several large contracts that fell through,

                                                   25   causing Debtor to default on loan payments for real property and vehicles that it owns. Debtor
                                                   26   hopes to propose a plan that can catch up on these loan arrears. Due to the pandemic Debtor’s
                                                   27
                                                        business has not recovered. However, Debtor plans to file and a plan that pays all secured creditors
                                                   28

                                                                                                              1
                                                   Case: 20-50182      Doc# 72      Filed: 02/23/21     Entered: 02/23/21 16:07:25
                                                                                   Pierce Contractors, Inc. – STATUS CONFERENCE STATEMENT
                                                                                                                                            Page 1 of 3
                                                    1   within 30 days. The funds are coming from a capital contribution from the owner. The capital
                                                    2   contribution is the negotiated result of a settlement of a personal injury lawsuit resulting from a
                                                    3
                                                        plane crash that killed the owner’s wife. The parties have finalized an agreement and the parties
                                                    4
                                                        should receive settlement checks by the first day for performance under the plan, April 1, 2021.
                                                    5
                                                                B. Attendance at IDI and § 341 Meeting
                                                    6

                                                    7           Accompanied by counsel, Debtor attended his IDI on March 5, 2020 and 341 on May 22,

                                                    8   2020, both have been concluded.

                                                    9           C. Employment of Professionals
The Mlnarik Law Group, Inc.




                                                   10
                                                                This Court issued an order employing The Mlnarik Law Group, Inc. as Debtor’s counsel on
                                                   11
                                                        April 24, 2020.
                                                   12
                                                                D. Plan and Disclosure Statement
                       TELEPHONE (408) 919-0088
                        FACSIMILE (408) 919-0188




                                                   13
                          Santa Clara, CA 95051
                           2930 Bowers Avenue




                                                                Counsel apologizes for the further delay on the plan. The owner of the Debtor was out of
                                                   14

                                                   15   contact for several weeks and was unable to sign the plan. As of the date of this filing, counsel has

                                                   16   obtained Debtor’s approval and will be filing the plan prior to the hearing. Debtor requests one final
                                                   17   continuance in order to give proper time to notice the plan and disclosure statement.
                                                   18
                                                                E. Post-Petition Taxes
                                                   19
                                                                Debtor’s post-petition taxes are current.
                                                   20
                                                                F. Monthly Operating Reports
                                                   21

                                                   22           Debtor’s monthly operating reports are behind. Debtor will file operating reports for the

                                                   23   missing months shortly after it files a plan, which is its top priority.

                                                   24           G. Relief from Stay
                                                   25       Debtor is current on his adequate protection payments on the first Deed of Trust secured to the
                                                   26
                                                        property commonly known as 194 Lantz Drive, Morgan Hill, CA, however, the February payment
                                                   27
                                                        was tendered late pursuant to the order. There is a motion on Calendar to be heard concurrently
                                                   28

                                                                                                            2
                                                   Case: 20-50182     Doc# 72      Filed: 02/23/21      Entered: 02/23/21 16:07:25
                                                                                  Pierce Contractors, Inc. – STATUS CONFERENCE STATEMENT
                                                                                                                                           Page 2 of 3
                                                    1   with the status conference. This is the Debtor’s first late payment and Debtor asks the Court to
                                                    2   excuse the late payment and Debtor asserts that he will make his March payment and all future
                                                    3
                                                        payments on time pursuant to the order.
                                                    4
                                                               H. Other
                                                    5
                                                               Debtor has not sought or used cash collateral or credit to date. No motions to assume or
                                                    6

                                                    7   reject any executory contracts or unexpired leases have been or are expected to be filed.

                                                    8                                                         THE MLNARIK LAW GROUP, INC.

                                                    9
                                                        Dated: February 23, 2021                                     /s/ William W. Winters
The Mlnarik Law Group, Inc.




                                                   10
                                                                                                                     William W. Winters
                                                   11                                                                Attorney for Debtor

                                                   12
                       TELEPHONE (408) 919-0088
                        FACSIMILE (408) 919-0188




                                                   13
                          Santa Clara, CA 95051
                           2930 Bowers Avenue




                                                   14

                                                   15

                                                   16

                                                   17

                                                   18

                                                   19
                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

                                                   28

                                                                                                          3
                                                   Case: 20-50182     Doc# 72      Filed: 02/23/21   Entered: 02/23/21 16:07:25
                                                                                Pierce Contractors, Inc. – STATUS CONFERENCE STATEMENT
                                                                                                                                         Page 3 of 3
